McLennan, P. J.:
The defendant is a corporation having an office and place of business in the city of Syracuse. At the time of the accident which is the subject of this controversy, and for a long time prior thereto, the defendant was a dealer in sand, gravel, crushed stone and cement, and an importer and refiner of natural asphalt, and as a part of such business, and in the conduct of the same, it owned in fee and was in possession of a tract of land situate in the city of Syracuse comprising several acres. It was bounded on the north by *808West Brighton avenue, ón the east by Midland avenue, on the south by West Lafayette avenue, which extónds practically parallel .with West Brighton avenue, and on the west by Onondaga creek, which extends practically parallel with Midland avenue. The avenues or streets which bound the defendant’s lands were all public highways or streets,, and were each in proper condition for the use'of the, public. ■
It appears that for a period of twenty or more, yearsj and during the entire ownership of the defendant and its predecessors, the public was permitted to cross the lands of the defendant in a circuitous-route extending from West Lafayette avenue on the south to West Brighton avenue on the north; that such route across such premises ' had been-so long continued in use that it was well defined,, and that there never had been any objection by the defendant ;to the use of stich circuitous route upon its premises by the public. It appears conclusively that the defendant had knowledge of the use which was being made of the route across-its premises. Indeed it is established without -contradiction that such use was practically continuous by day and by night by the traveling public.
.. Immediately prior to the accident in question the plaintiff was. ■ proceeding westerly along Brighton avenue until lie came to the 'route-over defendant’s,lands. He then walked south on this route, until -he liad reached a point about midway between Brighton avenue and West Lafayette avenue, when he suddenly fell into an excavation therein, which was made by the defendant. The night in question was dark and there were no guards about the excavation or lights along the roadway..
Practically the only question presented bearing upon defendant’s negligence is whether-it could make for its purposes an exceedingly dangerous place in, such route without warning. In other words, the -proposition is, may an owner of real property permit the'traveling' public to cross his premises, such permission being without right or authority except that the owner does-.not object to it, and ' ' then suddenly for some purpose pf his own canse an obstruction in such route as will render it very dangerous to those who -have been accustomed to- travel thereóñ with safety ?
It has been, held that where one party seeks to cross the premises of another without invitation or withoutsuch'relations with the owner *809as entitle him. to be upon the premises, he goes upon the same at his risk, and the owner of the premises is under no obligation to exercise ordinary and reasonable diligence in order to protect such party. It has been also held that a mere licensee upon premises is not entitled to the protection of the rule of ordinary care on the part of the owner of such premises unless the injury complained of resulted from such a device as a trap or explosion of dynamite, etc.
The cases which are cited in the respective briefs deal with three classes of cases: First, where the landowner sets a trap or gun or other device which would be naturally dangerous' to the lives of the people who. are accustomed to travel upon the route and to which he has assented; second, the cases where the people traveling, upon such route were invited to travel either by express invitation or because of their relationship to the landowner; and, third, where the defendant has committed some affirmative act of negligence, such act, to illustrate, involving a person in great danger who might be traveling on the route in question.
In the case at bar the defendant practically conceded that it knew that the route which the'plaintiff traversed had been used by the public for twenty or more years ; that such route was well defined ; that it was from ten to fifteen feet in width, made as the ordinary country highway is made ; that the people of that section of the city were accustomed to travel over it..both day and night without objection on the part of the defendant and with its full knowledge as to the extent and use of such route. Without any warning the defendant excavated into the route which with its consent had been used by the public for twenty years or more, and without any warning or indication that the public right of use had been interrupted.
■It seems to me that the proposition involved upon this appeal is very simple and plain if the ordinary principles of justice and equity are applied. The defendant had a circuitous route across its premises which it permitted the public to travel upon without restriction in going to one avenue from another. The defendant knew that the route thus permitted to he used by it was being used by the public generally. Without warning or notice to such public or to the plaintiff it excavated a part of such route and the plaintiff was injured because of such excavation.
It seems to me that clearly the defendant is liable, because of its *810action in the premises. It excavated a hole in the traveled route twenty or thirty feet deep, and it would seem that such action on its part was no more indicative of negligence than if it had set a steel trap or placed a dynamite, bomb to waylay the traveler upon such route. I have given' full consideration to the cases cited by the respondent’s counsel (McCann v. Thilemann, 36 Misc. Rep. 145; affd. on the opinion below in 74 App. Div. 630; Beck v. Carter, 68 N. Y. 283; Larmore v. Crown Point Iron Co., 101 id. 391; Murphy v. City of Brooklyn, 118 id. 575), but I cannot bring myself to the conclusion that the defendant was not guilty of actionable negligence in causing the route in question, extending across its premises, to become in such situation as to render it exceedingly dangerous to people, including the plaintiff, who had béen accustomed to travel thereon.
The question of plaintiff’s freedom from contributory negligence is clearly a-question of fact for- the jury. He had been over the route for years and was led to believe that it was a safe route for him to travel upon‘from one street to the other. He did not realize, and in the exercise of ordinary care and prudence was not called upon to know or appreciate, that the excavation made by the defendant extended so far as to interrupt his passage, especially when there was no notice given to. him at the place where he entered the route that any change had taken place in the situation as to the safety of persons Who might wish to travel thereon.
It follows that the judgment appealed from should be reversed and a new trial granted, with costs to the appellant to abide the event, and the question of defendant’s negligence and the plaintiff’s freedom from contributory negligence submitted as questions of fact for the determination of a jury.
All concurred.
Judgment reversed and new trial ordered, with costs to appellant to abide event.